DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed March 9, 2021.  Claims 1-12 and 15-22 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on March 9, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10274386 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a method as claimed, comprising: applying a predetermined force on at least one of a first rigid structure or a second rigid structure, wherein the first rigid structure is elastically coupled to the second rigid structure such that the first rigid structure is able to move in at least three degrees of freedom relative to the second rigid structure; more specifically in combination with determining calibration data comprising (i) a force vector based on the predetermined force and (ii) the measured distribution of light caused by the predetermined force; deriving a relationship between force and distribution of light based on the calibration data; measuring a second distribution of light by the plurality of photodetectors when a second force is applied on at least one of the first rigid structure or the second rigid structure; determining, based on the second distribution of light measured and the derived relationship, a second vector of the second force; and providing an output signal indicative of the second vector.
Claims 2-10 are allowed because of their dependency on claim 1.
In regards to claim 11, the prior art of record individually or in combination with fails to teach a method as claimed comprising: executing a calibration sequence, wherein the calibration sequence comprises: applying a first predetermined force on at least one of a first rigid structure or a second rigid structure, wherein the first structure is elastically coupled to the second structure such that the first rigid structure is able to move in at least three degrees of freedom relative to the second rigid structure; measuring a first distribution of light by a plurality of photodetectors coupled to the first rigid structure when the predetermined force is applied, wherein the light is emitted from a light emitter coupled to the first rigid structure and reflected towards the plurality of photodetectors by a  more specifically in combination with determining a calibration data set comprising (i) a first force vector based on the first predetermined force, and (ii) the first measured distribution of light caused by the first predetermined force; repeating the calibration sequence for at least one other predetermined force; executing a measurement sequence, wherein the measurement sequence comprises: measuring another distribution of light by the plurality of photodetectors when an unknown force is applied on at least one of the first rigid structure or the second rigid structure; and determining, based on the calibration data set of the executed calibration sequence and the measured other distribution of light, a force vector of the unknown force; and providing an output signal indicative of the determined force vector.
Claims 12, 15-17, 21 and 22 are allowed because of their dependency on claim 11.
In regards to claim 18, the prior art of record individually or in combination with fails to teach a robotic system as claimed comprising: a sensor comprising: a first rigid structure that comprises a light emitter and a plurality of photodetectors; a second rigid structure that is elastically coupled to the first rigid structure such that the first rigid structure is able to move in at least three degrees of freedom relative to the second rigid structure, wherein the second rigid structure comprises a reflector; and at least one processor configured to perform operations comprising: measuring, by the plurality of photodetectors, a distribution of light reflected by the reflector from the light emitter towards the plurality of photodetectors when a predetermined force is applied on at more specifically in combination with determining calibration data comprising (i) a force vector based on the predetermined force, and (ii) the measured distribution of light caused by the predetermined force; deriving a relationship between force and distribution of light based on the calibration data; measuring a second distribution of light by the plurality of photodetectors when a second force is applied on at least one of the first rigid structure or the second rigid structure; determining, based on the second distribution of light measured and the derived relationship, a second vector of the second force; and providing an output signal indicative of the second vector.
Claims 19 and 20 are allowed because of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see arguments, filed March 9, 2021, with respect to claims 1, 11 and 18 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn with the filing of the terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.